MEMORANDUM **
Patrick Nelson, a California state prisoner, appeals pro se the denial of his mandamus petition seeking orders requiring the California Supreme Court and the State Bar of California to compel counsel to release work product so that he may file a habeas corpus petition. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
In a mandamus action, a federal court has authority only to issue orders against employees, officers, or agencies of the United States. See 28 U.S.C. § 1361. We therefore affirm the denial of Nelson’s petition. See Kildare v. Saenz, 325 F.3d 1078, 1084 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.